Exhibit 10.30
AMENDMENT No. 6 TO AMENDED AND RESTATED
PURCHASE AGREEMENT DCT-021/03
This Amendment No. 6 to the Amended and Restated Purchase Agreement DCT-021/03,
dated as of October 22, 2008 (“Amendment No. 6”) relates to the Amended and
Restated Purchase Agreement DCT-021/03 (the “Purchase Agreement”) between
Embraer — Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and US Airways
Group, Inc. (“Buyer”) dated June 13, 2006, as amended from time to time
(collectively referred to herein as “Agreement”). This Amendment No. 6 is
between Embraer and Buyer, collectively referred to herein as the “Parties”.
This Amendment No. 6 sets forth additional agreements between Embraer and Buyer
with respect to the matters set forth herein.
Except as otherwise provided for herein, all terms of the Purchase Agreement
shall remain in full force and effect. All capitalized terms used in this
Amendment No. 6 which are not defined herein shall have the meaning given in the
Purchase Agreement. In the event of any conflict between this Amendment No. 6
and the Purchase Agreement, the terms, conditions and provisions of this
Amendment No. 6 shall control.
WHEREAS, Embraer and Buyer have agreed to revise the Contractual Delivery Month
of the Additional Aircraft and Option Aircraft.
NOW, THEREFORE, for good and valuable consideration which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:
1. Additional Aircraft delivery schedule:
1.1 Article 1.2 of Attachment “E” to the Purchase Agreement shall be deleted and
replaced by the following:
“1.2 Additional Aircraft, subject to confirmation by Buyer

          Additional   Contractual Delivery     Aircraft #   Month   Block #
    26**
  **    
27
  **    
28
  **   **
29
  **    
30
  **    
    31**
  **    
32
  **    
33
  **   **
34
  **    
35
  **    
    36**
  **    
37
  **    
38
  **   **

 
**  Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



          Additional   Contractual Delivery     Aircraft #   Month   Block #
39
  **    
40
  **    
    41**
  **    
42
  **    
43
  **   **
44
  **    
45
  **    
    46**
  **    
47
  **    
48
  **   **
49
  **    
50
  **    
    51**
  **    
52
  **    
53
  **   **
54
  **    
55
  **    
    56**
  **   **
57
  **    

Buyer to provide confirmation to Embraer of its intention to purchase each block
of Additional Aircraft (above identified as of Block **) ** before the
Contractual Delivery Month of the first aircraft in each block of Additional
Aircraft. The first aircraft of each block of Additional Aircraft **.”
2. Option Aircraft delivery schedule:
2.1 Article 2 of Attachment “E” to the Purchase Agreement shall be deleted and
replaced by the following:
“2. Option Aircraft Delivery Schedule
Option Aircraft

      Option     Aircraft #   Contractual Delivery Month
1
  **
2
  **
3
  **
4
  **
5
  **
6
  **
7
  **
8
  **
9
  **
10
  **
11
  **
12
  **
13
  **
14
  **

 
**  Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



      Option     Aircraft #   Contractual Delivery Month
15
  **
16
  **
17
  **
18
  **
19
  **
20
  **

3. Miscellaneous:
All other terms and conditions of the Purchase Agreement which are not
specifically amended or modified by this Amendment No. 6 shall remain in full
force and effect without any change.
IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 6 to Purchase Agreement to be
effective as of the date first written above.

                  EMBRAER – Empresa Brasileira de Aeronáutica S.A.       US
Airways Group, Inc.
 
               
By:
  /s/ Satoshi Yokota       By:   /s/ Thomas T. Weir
 
               
Name:
  Satoshi Yokota       Name:   Thomas T. Weir
Title:
  Executive Vice President Strategic Planning and Technology Development      
Title:   Vice President and Treasurer
 
               
By:
Name:
  /s/ Artur Coutinho
 
Artur Coutinho       Date:
Place:   October 28, 2008
Tempe, Arizona
Title:
  Executive Vice President of Industrial Operations            

Date: October 22, 2008
Place: Sao Jose Dos Campos, Brazil

                     
Witness:
  /s/ Julieta Diederichsen
 
      Witness:
  /s/ David Lin
 
    Name:   Julieta Diederichsen       Name:   David Lin    

 
**  Confidential Treatment Requested.

 